Citation Nr: 1203589	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, & B.H.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to August 1981.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2005 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In November 2006, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In a decision issued in July 2007, the Board denied the Veteran's claims of service connection for a low back disability and for sleep apnea, claimed as due to asbestos exposure; declined to reopen a claim of service connection for tinnitus; and denied an increased rating claim for residuals of right acromioclavicular joint separation.  He appealed that decision to the Court.  In a September 2009 Order, the Court vacated the July 2007 Board decision as to the claims of service connection for sleep apnea and to reopen a claim of service connection for tinnitus, and remanded the matters for readjudication consistent with the Court's August 2009 memorandum decision.  In August 2010, the case was remanded for additional development in accordance with the Court's August 2009 memorandum decision.  Thereafter, the case was returned to the Board.  In February 2011, the Board upheld the denial of service connection for sleep apnea, reopened the claim of service connection for tinnitus, and remanded the matter on appeal for additional development.


FINDING OF FACT

Tinnitus was not noted in service; the preponderance of the evidence is against a finding that any current tinnitus is related to the Veteran's service or to any event or injury therein.





CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  January 2005, May 2005, October 2006, and April 2011 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records have been secured.  

Regarding VA's duty to assist by providing a medical examination or obtaining a medical opinion (38 C.F.R. § 3.159(c)(4)), the Court's September 2009 memorandum decision states: 

[T]he RO requested a VA medical examination to determine the degree of likelihood that [the Veteran's] hearing loss and tinnitus were "related to acoustic trauma that he was exposed to during his service in the Navy as an electrician."  In February 2005, VA provided a VA medical examination.  This examination addressed [the Veteran's] hearing loss, but did not mention his tinnitus.  Because VA failed to address whether [the Veteran's] tinnitus was related to his service, the VA medical examination was not adequate for rating purposes.  See Barr, 21 Vet. App. at 312; 38 C.F.R. § 4.2.  The Court will therefore remand the tinnitus claim in order for VA to provide an adequate medical nexus examination.  See Barr, supra.  (Citations to the Record omitted). 

As was noted in the Board's August 2010 remand, at the time of the RO's request for VA medical examinations in 2005, both an audiological evaluation (in association with the Veteran's hearing loss and tinnitus claims) and an orthopedic examination (in association with his right shoulder claim) were requested.  In February 2005, the Veteran was notified that he was scheduled for a February 2005 VA examination at the Fort Harrison VA Medical Center and a March 2005 VA examination at Cascade Audiology (on a fee-basis).  Although the February 2005 VA examination report (cited in the memorandum decision) addressed only the Veteran's hearing loss and right shoulder disability, and did not address tinnitus, the subsequent March 2005 VA authorized audiological examination (noted in the Board's July 2007 decision, but not mentioned in the Court's decision) addressed the Veteran's hearing loss and tinnitus.  Notably, the latter examination was a more complete examination as it included an audiological evaluation, and the nexus opinion provided was based on a complete review of the Veteran's claims file, including his STRs.  Nevertheless, as the Court had ordered another "adequate medical nexus examination", and the Court's memorandum decision is "the law of the case" in this matter, the Board requested that the Veteran be scheduled for another VA examination.  See August 2010 remand.  Such an examination was completed in October 2010.  The RO subsequently arranged for another VA examination (after his claim of service connection for tinnitus was reopened and remanded for RO consideration) in October 2011.  As will be discussed in greater detail below, the March 2005, October 2010, and October 2011 VA audiological examinations are adequate.  

Finally, the Board notes that in various correspondence (i.e., the September 2009 appellant's brief to the Court and a February 2010 letter), the Veteran's attorney states that the November 2006 videoconference hearing transcript "contains numerous 'inaudible's," and argues that "the transcript should be corrected with the full testimony from the recording of the hearing or that a new hearing be held to make a full transcript on [the issues on appeal].  38 C.F.R. 20.716, 20.717."  See February 2010 letter.  In this regard, the Board has reviewed the hearing transcript and finds that while there are many "inaudible"s in the transcript, the subject matter of the hearing (as it relates to his tinnitus claim) is comprehensible.  Thus, it is not apparent how such inaudible testimony prejudices his claim.  See Marciniak v. Brown, 10 Vet. App. 198, 201 (1997) (a claimant must allege prejudice with specificity; otherwise [the Court] will assume that the error was harmless).  Furthermore, as was pointed out by the Court in its September 2009 memorandum decision, "the proper time to object to the condition of a transcript is soon after a copy is mailed."  See 38 C.F.R. § 20.716.  "There is no indication that [the Veteran] attempted to correct the transcript errors within 30 days of receiving a copy, and therefore he missed his opportunity to correct the record by filling in his inaudible answers"  See 38 C.F.R. § 20.714(b).  To the extent that the regulations provide for a right to request a new hearing "[i]n the event that a hearing has not been recorded in whole or in part due to equipment failure or other cause," the Board notes again that the Veteran has failed to "specify why prejudice would result from the failure to provide a new hearing."  See 38 C.F.R. § 20.717(a).

The Veteran has not identified any other pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

B. Factual Background

The Veteran's service personnel records show he served aboard several U.S. Navy vessels as an electrician.  His STRs are silent for any complaints, findings, treatment or diagnosis relating to tinnitus.  They reflect that on July 1981 service separation physical examination, his ears were normal on clinical evaluation.  An audiological evaluation conducted at that time was within normal limits.  In his July 1981 service separation report of medical history, he indicated that he did not have nor had he ever had hearing loss.  He also indicated that he had had ear, nose, or throat trouble.

On September 1984 VA examination (conducted in association with the Veteran's claim for a right shoulder injury), a clinical evaluation of his ears was normal.  No hearing loss was noted, and the report is silent for any complaints of tinnitus.

In a December 1984 statement, the Veteran described being exposed to loud noises from helicopters, electrical matters, and launch drills while in service.

April 1981 to February 2001 private treatment records from the Great Falls Clinic show that in February 2001, the Veteran complained of decreased hearing.  It was noted that he worked around a lot of loud noises and that his ears rang "once in a while."

Reports of audiometric evaluations conducted in November 1988, June 1993, April 1994, September 1995, October 1995, November 1995, October 2002, and November 2003 as part of the Veteran's participation in the U.S. Air Force Hearing Conservation Program, are silent for any complaints of tinnitus.
On November 1996 private audiometry (conducted at Cascade Audiology & Hearing Aid Service), the Veteran reported using snowmobiles, motorcycles, power tools, and chain saws on an occasional basis.  He used hearing protection during these activities, as well as when he hunted approximately once a year.  He also reported that he was currently working as a civilian employee for the U.S. Air Force, and that he used ear protection whenever exposure to loud noises was a possibility.  Prior to this position, he worked for the government for 10-12 years as an electrician, and also served in the U.S. Navy as an electrician for three years.  Noise-induced hearing loss was diagnosed; the report is silent for any mention of tinnitus.  On January 1999 private audiometry (also by Cascade Audiology & Hearing Aid Service), the Veteran reported similar noise exposure as in November 1996.  Noise-induced hearing loss was diagnosed again; the report is also silent for any mention of tinnitus.

August 2002 to September 2004 VA outpatient treatment records are silent for any complaints, findings, treatment, or diagnosis relating to tinnitus.  In June 2003, the Veteran complained of slight hearing loss.  It was noted that he had his hearing checked annually as part of his yearly physical at work.  

In a statement received in December 2004, B.H. stated that he served alongside the Veteran on the USS Whipple, and that he recalled the Veteran "complaining many times while on liberty call that his ears were ringing and that he believed that he had a hearing problem."  He also stated that because the Veteran served as an electrician in service, he was exposed to high levels of noise trauma.  B.H. repeated these sentiments in a statement received in March 2010.

In a statement received in January 2005, the Veteran reported that he was exposed to excessive amounts of noise trauma while serving as an electrician aboard U.S. Navy vessels, and that he had been provided inadequate hearing protection in service.  He noted that he reported to sick call more than once to complain of ringing in his ears; each time, the corpsman would look at his ears and tell him that ear plugs were on order and that he should avoid noisy areas for a couple of days.  The Veteran further stated that at the time of his separation, he wanted to be discharged quickly due to family problems at home and, as such, was not provided a separation physical.  

On February 2005 VA audiological evaluation (conducted in association with the Veteran's claim of service connection for bilateral hearing loss), he reported that he had "intermittent tinnitus, but this [was] not a problem that plague[d] him on a daily basis and [was] more often related to acute loud noise exposure."

On March 2005 authorized VA audiological evaluation (by Cascade Audiology), the Veteran complained of hearing loss in both ears.  He also indicated that he had periodic tinnitus in both ears, and that it began in 1979 while he was in service.  After reviewing the Veteran's claims file, which included STRs showing that the Veteran entered service with mild hearing loss at the 6000 Hertz level in the left ear and separated from service with normal hearing in both ears, the examiner opined that it was "not likely" that the Veteran's hearing loss or tinnitus were related to his service since he exited the service with normal hearing.

At the November 2006 videoconference hearing, the Veteran (and his witness, B.H.) described being exposed to excessive amounts of noise trauma with inadequate hearing protection while in service.  He also stated that he had often experienced "severe ringing" in his ears.

In a statement received in March 2010, the Veteran's spouse, L.S., related that the Veteran had complained of ringing in his ears throughout their entire marriage, since 1983.  He had also told her of the noise trauma to which he was exposed in service.  Therefore, she "believe[d] these poor working conditions [in service] [were] the root of his ringing in the ears, and hearing problems."

On October 2010 VA examination, the Veteran complained of tinnitus ever since service, and noted that he was exposed to frequent and prolonged periods of significant noise exposure without adequate hearing protection in service.  After a physical examination and diagnostic testing, the examiner (an otolaryngologist) opined that it was "less likely than not" that the Veteran's tinnitus was a result of noise exposure in service.  In reaching this conclusion, he reviewed all the audiograms of record, and explained that although audiograms in 1995, 1999, and 2005 showed progressive high frequency sensorineural hearing loss, his audiograms at the time of separation from service and in 1993 and 1994, were normal.  Therefore, even though the Veteran had been exposed to significant amounts of noise while in service, the service separation audiogram and 1993 and 1994 audiograms did not support a finding that he had suffered from hearing loss as a result of noise exposure in service.  The examiner further explained that although tinnitus could be incurred independent of hearing loss, the normal hearing test results from service to 1994 did not support a finding of significant cochlear damage sustained while on active duty.  The examiner also noted that the Veteran did not complain of tinnitus during his separation physical, which was conducted only six weeks prior to his actual discharge date.

In various statements received in May 2011, the Veteran's acquaintances attempt to establish that his tinnitus is related to his service.  Specifically, his mother, S.S., reported that prior to the Veteran's service, he was in "perfect health," and never had ringing in his ears.  After he returned from service though, she recalled him complaining about ringing in his ears constantly.  She also recalled him describing the different ways in which he was exposed to excessive noise exposure in service.  

K.D.H. stated that he served alongside the Veteran on the USS Whipple and recalled that his first impressions of the ship was "how noisy it was.  It seemed to be coming from everywhere."  He then noted that because he had ensured that his "exposure and hearing loss [were] documented in his medical care," he had been able to establish service connection for his hearing loss and tinnitus, and it was his opinion that, just as he had suffered from hearing loss as a result of his in-service noise exposure, he "suspect[ed]" it was the same for the Veteran, "who was often right there with [him] in the same environment."

J.R.O. stated that he also served alongside the Veteran on the USS Whipple and that they were exposed to loud noises, both from the ship itself and from their duties aboard the ship.  He noted that hearing protection was not always readily available, and that even if when it was available, it was inadequate.

On October 2011 VA examination, the Veteran was examined by the same examiner who conducted the October 2010 VA examination.  After reviewing the claims file anew, it was again his opinion that the Veteran's tinnitus was "less likely than not" the result of his noise exposure in service.  The examiner explained that the Veteran had a normal audiogram at the time of his separation, and did not complain of tinnitus at that time.  June 1993 and June 1994 audiograms, which were conducted 12 and 13 years after his separation from service, were also normal and did not suggest a cochlear injury related to noise. 

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran has tinnitus as such disability has been noted on VA audiological evaluations.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he currently has ringing in his ears.  Because the Veteran served as an electrician aboard U.S. Navy vessels, it is also not in dispute that he was exposed to noise trauma in service.  What he must still show to establish service connection for tinnitus is that such disability is related to his conceded noise exposure in service.

The Veteran asserts that he has had ringing in his ears ever since his service.  In support of his claim, he has submitted statements from fellow servicemen who state they recall the Veteran complaining of tinnitus in service, and from family members who state that not only did the Veteran never have problems with his hearing prior to service, they also recall that he complained of ringing in his ears immediately upon separation from service.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like ringing in his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), his statements (and those of his acquaintances) that he has had ringing in his ears ever since active duty in the U.S. Navy are not credible.  

Significantly, although the Veteran asserts he sought medical attention on more than one occasion from a corpsman in service due to the ringing in his ears, he also asserts that he did not undergo a service separation physical examination because he wanted to be discharged quickly due to family problems at home.  Meanwhile, the Veteran's STRs demonstrate otherwise.  Not only are his STRs silent for any mention of tinnitus (even though they reflect treatment for a variety of other non-hearing related conditions, to include while he was serving aboard the USS Whipple), they also show that he underwent a service separation physical examination in July 1981, and that he completed a report of medical history at that time.  The July 1981 service separation examination report is silent for any complaints of tinnitus, and reflects that a clinical evaluation of his ears was normal, and that audiometry conducted on that date revealed normal hearing in both ears.  In his report of medical history, the Veteran denied ever having any hearing problems.  While he did indicate that he had experienced "ear, nose, or throat trouble," there is no indication in the record to suggest that the ear, nose, or throat trouble was tinnitus.  Furthermore, in a December 1984 statement by Veteran, submitted in support of his original claims of service connection for hearing loss and tinnitus, he only described his exposure to loud noises in service.  He did not claim then that his hearing loss and tinnitus had their onset in service.  Postservice audiological evaluations conducted in September 1984, November 1998, June 1993, April 1994, September 1995, October 1995, November 1995, November 1996, January 1999, October 2002, November 2003, are also all silent for any complaints, findings, treatment, or diagnosis of tinnitus.  Notably, the Court has held that lay statements made (or as in the case here, not made) in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).
Despite the Veteran's multiple opportunities to complain of tinnitus, the earliest postservice (clinical) evidence of tinnitus, apart from his claim of service connection for such in November 1984, was in February 2001 (almost 20 years after his separation from service) when he complained of decreased hearing and "occasional" ringing in his ears.  It would appear logical that if the Veteran had had tinnitus beginning in service and persisting since, as alleged, he would have brought it to the attention of medical providers/evaluating audiologists sooner than 20 years after it first appeared, particularly since the record shows he did seek medical attention for hearing loss as early as in November 1996, and that he was followed in a hearing conservation program as early as in November 1988.  Therefore, his more recent accounts that the tinnitus began in service are deemed self-serving, compensation-driven, and not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (While the absence of any corroborating medical evidence supporting a veteran's assertions, in and of itself does not render his lay statements incredible, the absence of such evidence may be used to assess his credibility).  

Having found the Veteran's statement (and those of his acquaintances) that his tinnitus had its onset in service not credible, the Board finds that service connection for such disability on the basis that it became manifest in service and persisted is not warranted.

As for whether the Veteran's tinnitus is otherwise related to his service, the only competent (medical) evidence in the record that specifically addresses whether the Veteran's current tinnitus is related to his active duty service is in the reports from March 2005, October 2010, and October 2011 VA audiological evaluations.  In March 2005, it was opined that the Veteran's tinnitus was "not likely" related to his service because audiometry conducted at the time of his separation showed that he had normal hearing in both ears (whereas audiometry conducted at the time of his entrance into service showed he had mild hearing loss at the 6000 Hertz level in the left ear).  In October 2010 and October 2011, it was opined that the Veteran's was "less likely than not" related to his noise exposure in service.  In reaching this conclusion, the examiner noted that although more recent audiograms conducted in 1995, 1999, and 2005 showed progressive high frequency sensorineural hearing loss, the Veteran's audiogram from the time of his separation from service and in June 1993 and June 1994 (conducted 12 and 13 years after service, respectively) were normal.  The significance of such findings, he explained, was that despite the Veteran's exposure to loud noises in service, the record did not support a finding that he had hearing loss at the time of his separation from service or within 13 years of his separation from service.  Such evidence tended to show that his hearing loss, and his tinnitus, are unrelated to service.  The examiner further explained that while tinnitus can occur independently of hearing loss, there is no evidence in the record of cochlear injury related to noise exposure in service.  As the foregoing opinions were by an audiologist (March 2005 authorized VA examiner) and an otolaryngologist (October 2010 and October 2011 VA examiner) who are qualified to provide them, were based on a review of the record, and included explanations of the rationale for the opinions provided, they have substantial probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it must be clear from the record that an opinion provider "was informed of the relevant facts" when rendering a medical opinion).  Because there is no competent evidence to the contrary, the opinions are persuasive.

The Board has also considered the Veteran's lay statements, and those of his spouse and of K.D.H., wherein they allege that the Veteran's tinnitus is related to noise trauma in service, and finds that such statements do not merit any substantial probative value.  They are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (to include the lengthy postservice interval before the ringing was clinically documented despite the multiple times the Veteran was examined by audiometry postservice and sought treatment for hearing-related problems, e.g.).  Significantly, whether tinnitus may (in the absence of credible evidence of continuity, as here) be related to remote noise trauma in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).
The preponderance of the evidence is against a finding of a nexus between the Veteran's tinnitus and his service/noise trauma therein, and against this claim.  Accordingly, the claim must be denied.


ORDER

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


